DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made to the amendment received 7/13/2022.
Applicant’s amendments to the claims are sufficient to overcome the claim objections set forth in the previous office action.

	Response to Arguments
Applicant’s arguments with respect to claim 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Previously, claim 17 was rejected under 35 USC § 103 as being unpatentable over Willard in view of Grunewald. Now, with the new amendments, claim 17 is rejected under 35 USC § 103 as being unpatentable over Willard in view of Basu and Grunewald.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over by Willard, US 20120116392, herein referred to as "Willard", in view of Basu et al., US 20170165000, herein referred to as “Basu”.
Regarding claim 1, Willard discloses a catheter (Figure 4: catheter 100) for use in a medical procedure comprising: a catheter body defining a longitudinal axis (Figure 4: catheter shaft 104); and a spine assembly (Figure 4/1: treatment element 101) connected with the catheter body at a distal end (see Figure 4), the spine assembly comprising: a plurality of spines (Figure 4: support members 131), each spine of the plurality of spines having a distal end (Figure 4: support members 131 have a distal end), each spine of the plurality of spines extending distally with at least two spines of the plurality of spines extending distally to different lengths (see Figure 4 and Figure 1 below), a plurality of electrodes configured to ablate tissue (Figure 4: electrode assembly 120 and [0067]), each electrode of the plurality of electrodes being connected with a respective spine of the plurality of spines (see Figure 4 and [0062]: “the treatment element 101 includes a multiplicity of resilient support members 131 and an electrode assembly 120 supported by a respective support member 131”), and a plurality of temperature sensors ([0022]: “Each electrode assembly includes a curved, protruding electrode structure configured to contact the artery wall during use, a power wire to supply RF energy from an external control unit, and a thermocouple or other temperature sensor.” and Figure 5: temperature sensor 185), each temperature sensor of the plurality of temperature sensors being connected with a respective spine of the plurality of spines (see Figures 4 and 5 and [0077]: “Each of the electrode assemblies includes a power wire or other electrical conductor, a temperature sensor (e.g., thermocouple), and a protruding electrode structure of a type previously discussed.”). 

    PNG
    media_image1.png
    222
    536
    media_image1.png
    Greyscale

Figure 1: Annotated portion of Figure 4 from Willard
Willard does not explicitly disclose a catheter with a spine assembly comprising a plurality of position sensors, each position sensor of the plurality of position sensors being connected with a respective spine of the plurality of spines.
However, Basu teaches a catheter (Figure 1: catheter 10) with a spine assembly (Figure 1: plurality of spines 18) comprising a plurality of position sensors (Figure 1: position sensor 26), each position sensor of the plurality of position sensors being connected with a respective spine of the plurality of spines ([0038]: “One or more spines 18 may also include position sensor 26”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the catheter taught by Willard so that the spine assembly includes a plurality of position sensors as taught by Basu to help determine the orientation of location of the spines (Basu [0038]).
Regarding claim 2, Willard in view of Basu discloses the catheter of claim 1, and Willard further discloses a catheter wherein each spine of the plurality of spines (Figure 4: support members 131) extends distally to different lengths (see Figure 4 and Figure 1 above). 
Regarding claim 3, Willard in view of Basu discloses the catheter of claim 1, and Willard further discloses a catheter wherein each electrode of the plurality of electrodes (Figure 4: electrode assembly 120) is located at the distal end of each respective spine of the plurality of spines (see Figure 4 and [0077]: “An electrode assembly 120 is provided at the distal end of each strip 131.”). 
Regarding claim 4, Willard in view of Basu discloses the catheter of claim 1, and Willard further discloses a catheter wherein each temperature sensor of the plurality of temperature sensors (Figure 5: temperature sensor 1) is located at the distal end of each respective spine of the plurality of spines (see Figures 4 and 5 and [0077]: “An electrode assembly 120 is provided at the distal end of each strip 131. Each of the electrode assemblies includes a power wire or other electrical conductor, a temperature sensor (e.g., thermocouple)”). 
Regarding claim 5, Willard in view of Basu discloses the catheter of claim 1, and Willard further discloses a catheter wherein each spine (Figure 4: support members 131) of the plurality of spines extends from a central apex (Figure 4: distal end of catheter shaft 104) of the spine assembly (Figure 4: proximal end of support members 131 connects with catheter shaft 104). 
Regarding claim 6, Willard in view of Basu discloses the catheter of claim 1, and Willard further discloses a catheter wherein each spine of the plurality of spines (Figure 4: support members 131) extends distally to different lengths in an ascending order (Figure 4: support members are numbered 1-4).  
Regarding claim 7, Willard in view of Basu discloses the catheter of claim 1, and Willard further discloses a catheter wherein the plurality of spines (Figure 4: support members 131) are configured to expand outwardly to contact an interior wall of a tubular vessel ([0073]: “with the therapy element 101 situated at a desired location within the destination vessel (e.g., right renal artery), the delivery sheath 185 is retracted, allowing the resilient support members 131 to expand outwardly, assume their pre-determined curved shape, and establish spring-biased contact between the electrode assemblies 120 and discrete locations of the destination vessel wall”).  
Regarding claim 8, Willard in view of Basu discloses the catheter of claim 1, and Willard further discloses a catheter wherein the plurality of spines (Figure 4: support members 131) are resiliently biased toward an expanded state ([0062]: “the resilient support members 131 can be constrained to a low profile when encompassed by a wall of a removable sheath or a lumen wall of the shaft 104 and, when removed from the removable sheath or lumen of the shaft 104, the resilient support members 131 expand outwardly and assume a shape of the pre-formed curve”).  
Regarding claim 10, Willard in view of Basu discloses the catheter of claim 1, and Basu further discloses a catheter (Figure 1: catheter 10) comprising an irrigating feature configured to deliver cooling fluid ([0039]).  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the catheter taught by Willard with the irrigating feature disclosed in Basu to prevent overheating of the tissue being treated (Basu [0039]).
Regarding claim 11, Willard in view of Basu discloses the catheter of claim 1, and Willard further discloses a catheter further comprising a conductor ([0077]: “each of the electrode assemblies includes a power wire or other electrical conductor, a temperature sensor (e.g., thermocouple), and a protruding electrode structure of a type previously discussed”) connected with one of the plurality of electrodes (Figure 4: electrode assembly 120), the conductor being configured to transmit RF energy to the electrode ([0067]). 
Regarding claim 12, Willard in view of Basu discloses the catheter of claim 1, and Willard further discloses a catheter wherein each electrode of the plurality of electrodes (Figure 4: electrode assembly 120) is connected with one of the temperature sensors (Figure 5: temperature sensor 182) of the plurality of temperature sensors ([0077]: “each of the electrode assemblies includes a power wire or other electrical conductor, a temperature sensor (e.g., thermocouple), and a protruding electrode structure of a type previously discussed”).  
Regarding claim 13, Willard in view of Basu discloses the catheter of claim 1, and Willard further discloses a catheter wherein the plurality of electrodes (Figure 4: electrode assembly 120) is longitudinally staggered (see Figure 4 and [0065]: “a distal region of the resilient support members 131, including their respective electrodes 120, can take on a longitudinally spaced and circumferentially offset configuration when deployed”).  
Regarding claim 14, Willard in view of Basu discloses the catheter of claim 1, and Willard further discloses a catheter wherein the plurality of electrodes (Figure 4: electrode assembly 120) is irregularly spaced longitudinally (see Figure 4 and [0065]: “a distal region of the resilient support members 131, including their respective electrodes 120, can take on a longitudinally spaced and circumferentially offset configuration when deployed”).  
Regarding claim 15, Willard in view of Basu discloses the catheter of claim 1, and Willard further discloses a catheter wherein the plurality of electrodes (Figure 4: electrode assembly 120)) define a helical array ([0063]). Helical array can be interpreted broadly. For example, the plurality of electrodes interacts with different sides of the renal artery, as shown in Figure 4 of Willard and Figure 1 above, meaning that the electrodes form a spiral when they extend beyond the catheter. A spiral is a form of helical array.
Regarding claim 16, Willard discloses an apparatus (Figure 4: catheter 100) for use in a medical procedure comprising: a catheter (Figure 4: catheter 100) having a catheter body defining a longitudinal axis (Figure 4: catheter shaft 104); a spine assembly connected with the catheter body at a distal end (see Figure 4), the spine assembly comprising: a plurality of spines (Figure 4: support members 131)BIO6138USNP1.0732050- 33 -, each spine of the plurality of spines having a distal end (see Figure 4), each spine of the plurality of spines extending distally with at least two spines of the plurality of spines extending distally to different lengths (see Figure 4 and Figure 1 above), the plurality of spines being biased toward an expanded position when unencumbered ([0062]: “the resilient support members 131 can be constrained to a low profile when encompassed by a wall of a removable sheath or a lumen wall of the shaft 104 and, when removed from the removable sheath or lumen of the shaft 104, the resilient support members 131 expand outwardly and assume a shape of the pre-formed curve”), a plurality of electrodes (Figure 4: electrode assembly 120 and [0077]: “An electrode assembly 120 is provided at the distal end of each strip 131.”) configured to ablate tissue ([0067]), each electrode of the plurality of electrodes being connected with a respective spine of the plurality of spines (see Figure 4 and [0062]: “the treatment element 101 includes a multiplicity of resilient support members 131 and an electrode assembly 120 supported by a respective support member 131”), and a plurality of temperature sensors (Figure 5: temperature sensor 182), each temperature sensor of the plurality of temperature sensors being connected with a respective spine of the plurality of spines ([0077]: “each of the electrode assemblies includes a power wire or other electrical conductor, a temperature sensor (e.g., thermocouple), and a protruding electrode structure of a type previously discussed”). Willard does not explicitly disclose an apparatus comprising a spine assembly comprising an irrigation orifice location on a spine of the plurality of spines, the irrigation orifice being configured to irrigate a surgical site. 
However, Basu teaches a catheter (Figure 1: catheter 10) with a spine assembly (Figure 1: plurality of spines 18) comprising an irrigation orifice location on a spine of the plurality of spines ([0039]: “In some embodiments, electrodes 20 and/or 22 may have perforations to allow for the delivery of irrigation fluid”), the irrigation orifice being configured to irrigate a surgical site ([0039]: “In some embodiments, electrodes 20 and/or 22 may have perforations to allow for the delivery of irrigation fluid to the treatment site to help manage the temperature of the tissue be ablated.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the plurality of spines taught by Willard to include an irrigation orifice location as taught by Basu to provide cooling to the electrode and tissue to prevent the tissue from overheating (Basu [0039]).

Claims 9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Willard in view of Basu, further in view of Grunewald et al., US 20130304047, herein referred to as “Grunewald”.
Regarding claim 9, Willard in view of Basu teaches the catheter of claim 8, with Willard teaching a catheter with a plurality of spines (Figure 4: support members 131) but Willard in view of Basu does not explicitly teach a catheter wherein the resilient bias of the plurality of spines is temperature dependent such that at a first temperature the plurality of spines is configured to adopt the expanded state, and at a second temperature the plurality of spines is configured to adopt a contracted state.  
However, Grunewald teaches a device wherein the resilient bias of the distal end (Figure 9A: distal assembly 520) of the catheter (Figure 9A: catheter 500) is temperature dependent such that at a first temperature the distal assembly is configured to adopt the expanded state, and at a second temperature the distal assembly is configured to adopt a contracted state ([0059]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the plurality of spines taught by Willard with the ability to adopt an expanded state at one temperature and a contracted state at a second temperature as taught by Grunewald so that the spines expand at body temperature when they are treating tissue ([0059]).
Regarding claim 17, Willard teaches a catheter (Figure 4: catheter 100) for use in a medical procedure comprising: a catheter body defining a longitudinal axis (Figure 4: catheter shaft 104); and a spine assembly (Figure 4: support members 131) connected with the catheter body (Figure 4: catheter shaft 104) at a distal end (see Figure 4), the spine assembly comprising: a plurality of spines (Figure 4: support members 131), each spine of the plurality of spines having a proximal end and a distal end (see Figure 4), the proximal end of each spine of the plurality of spines connecting with the catheter body (Figure 4: proximal end of support members 131 connects with catheter shaft 104), the plurality of spines being configured to adopt a first state associated with a pre-deployment position ([0064]: “the resilient support members 131 are constructed to be collapsible when encompassed by a wall of a removable sheath or lumen wall of the shaft 104”), the plurality of spines further being configured to adopt a second state associated with a deployed position ([0064]: “the resilient support members 131 can be constructed to have a shape memory, such that the resilient support members 131 expand outwardly and assume a shape of the pre-formed curve when in a deployed configuration”), a plurality of electrodes (Figure 4: electrode assembly 120) configured to ablate tissue ([0067]), each electrode of the plurality of electrodes being connected with a respective spine of the plurality of spines (see Figure 4 and [0062]: “the treatment element 101 includes a multiplicity of resilient support members 131 and an electrode assembly 120 supported by a respective support member 131”), and a plurality of temperature sensors (Figure 5: temperature sensor 182), each temperature sensor of the plurality of temperature sensors being connected with a respective spine of the plurality of spines ([0077]: “each of the electrode assemblies includes a power wire or other electrical conductor, a temperature sensor (e.g., thermocouple), and a protruding electrode structure of a type previously discussed”). Willard does not explicitly teach a catheter comprising a spine assembly comprising a tip connected with the distal end of all spines of the plurality of spines, the tip being configured to be atraumatic.
However, Basu teaches a catheter (Figure 4: catheter body 12) comprising a spine assembly (Figure 4: stabilized spine electrode assembly 32) comprising a tip (Figure 4: tip is at the right side of the figure and is not labeled) connected with the distal end of all spines (Figure 4: spines 18) of the plurality of spines (Figure 4: the distal end of all spines 18 connects to the tip at the right side of the figure).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify spine assembly disclosed by Willard with a tip connected to the distal end of all of the spines as taught by Basu in order to stabilize the spine assembly (Basu [0042]).
	However, Grunewald teaches a tip (Figure 9B: atraumatic tip 530) connected with the distal end of the spine (Figure 9B: distal assembly 520), the tip being configured to be atraumatic ([0057]: “atraumatic tip 540”).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the distal end of the plurality of spines disclosed in Willard with the atraumatic tip taught by Grunewald to ensure that the tips of the spines do not overtreat tissue (Grunewald [0057]).
	Regarding claim 18, Willard in view of Basu and Grunewald teaches the catheter of claim 17, and Willard further teaches a catheter (Figure 4: catheter 100) with the pre-deployment position having the plurality of spines (Figure 4: support members 131) undeflected, and the deployment position having the plurality of spines deflected ([0074]: “one or more of the resilient support members 131 can be actively deflectable, such as by actuation of an actuation arrangement (e.g., a pull wire or other elongated member) coupled to the one or more resilient support members 131”).  
	Regarding claim 19, Willard in view of Basu and Grunewald discloses the catheter of claim 17, and Willard further discloses a catheter with each spine of the plurality of spines (Figure 4: support members 131) comprising an elbow configured to bend outwardly from the longitudinal axis (Figure 7: support members 131 and [0076]) when the plurality of spines moves from the first state associated with the pre-deployment position to the second state associated with the deployed position ([0064]: “the resilient support members 131 can be constructed to have a shape memory, such that the resilient support members 131 expand outwardly and assume a shape of the pre-formed curve when in a deployed configuration”),  and the elbow being configured to contract inwardly toward the longitudinal axis when the plurality of spines moves from the second state associated with the deployed position to the first state associated with the pre-deployment position ([0064]: “the resilient support members 131 are constructed to be collapsible when encompassed by a wall of a removable sheath or lumen wall of the shaft 104”).  
	Regarding claim 20, Willard in view of Basu and Grunewald discloses the catheter of claim 17, and Willard further discloses a catheter (Figure 4: catheter 100) with the spine assembly (Figure 4) comprising a translatable member (Figure 6: delivery sheath 185) connected with the tip (see Figure 6), the translatable member being configured to translate longitudinally to actuate the plurality of spines from the first state associated with the pre-deployment position to the second state associated with the deployed position ([0073]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NORA W RHODES/Examiner, Art Unit 3794        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794